423 So. 2d 1002 (1982)
Jorge CHATELOIN, Appellant,
v.
FLANIGAN'S ENTERPRISES INC., a/k/a Big Daddy's Lounges, and Gertrude Flagel, Appellees.
No. 82-988.
District Court of Appeal of Florida, Third District.
December 28, 1982.
Gerald E. Rosser, Miami, for appellant.
Proenza & White and Kevin P. O'Connor and Morris Proenza, Miami, for appellees.
Before BARKDULL, HENDRY and NESBITT, JJ.
PER CURIAM.
The owner of an alcoholic beverage establishment is not responsible for any injuries caused to a patron who was shot by another patron, when the injury occurred several miles from the premises and a considerable time after the patrons had left the premises. The injury was too remote as to time and place, even if the proprietor could be held responsible for the criminal activity of its patrons, which we do not here decide. See and compare Concrete Construction Inc. of Lake Worth v. Petterson, 216 So. 2d 221 (Fla. 1968); Bell v. Jefferson, 414 So. 2d 273 (Fla. 5th DCA 1982); Gottschalk v. Smith, 334 So. 2d 102 (Fla. 3d DCA 1976).
Therefore, the final summary judgment here under review be and the same is hereby affirmed.
Affirmed.